UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6867


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SHAMSADEEN IBN PURVIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00495-AW-1; 8:08-cv-00170-AW)


Submitted:    December 4, 2008              Decided:   December 24, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Shamsadeen Ibn Purvis, Appellant Pro Se.    Michael R. Pauze,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shamsadeen    Ibn   Purvis     seeks   to   appeal   the   district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion.

The district court based its dismissal on Purvis’s failure to

supplement his motion to explain why it should not be considered

untimely after being ordered by the court to do so.                   Although

Purvis filed a timely response in compliance with the court’s

order and provided evidence that his § 2255 motion was timely

filed, the response was inadvertently overlooked.

           After noting a timely appeal, Purvis filed a motion

for reentry of order in the district court requesting that the

court vacate its dismissal order under Fed. R. Civ. P. 60(b) and

reenter it, so that he could file a timely motion to alter or

amend judgment under Fed. R. Civ. P. 59(e), which he claimed he

was prevented from doing by the court’s failure to send him a

copy of its order within the ten-day period.             The district court

denied the motion without prejudice but requested leave from

this court under Fed. R. Civ. P. 60(a) to correct its mistake

arising from oversight or omission.

           We grant such leave and remand to the district court

for the purpose of correcting its mistake and granting relief

under Rule 60.     See Fobian v. Storage Tech. Corp., 164 F.3d 887

(4th Cir. 1999).        The record, as supplemented, will then be

returned   to   this   court   for   further   consideration.         If   still

                                      2
dissatisfied, the parties can also appeal to this court from any

subsequent final order.   See id.

                                                        REMANDED




                                 3